1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT
7                                CENTRAL DISTRICT OF CALIFORNIA
8                                         WESTERN DIVISION
9

10   RAMON MERAZ,                               )   No. CV 18-7265-MWF (PLA)
                                                )
11                        Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                                )   JUDGE’S REPORT AND
12                  v.                          )   RECOMMENDATION
                                                )
13   C. BECK, et al.,                           )
                                                )
14                        Defendants.           )
                                                )
15

16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended Complaint, all
17   the records and files herein, and the Magistrate Judge’s Report and Recommendation. The Court
18   accepts the recommendations of the Magistrate Judge.
19         ACCORDINGLY, IT IS ORDERED:
20         1.     The Report and Recommendation is accepted.
21         2.     Judgment shall be entered consistent with this Order.
22         3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
23

24

25   DATED: March 16, 2020                               ___________________________________
                                                               MICHAEL W. FITZGERALD
26                                                          UNITED STATES DISTRICT JUDGE
27

28
